Citation Nr: 0421392	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  00-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental injury due 
to trauma.

2.  Entitlement to service connection for the residuals of a 
shell fragment wound of the head.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In his substantive appeal of December 2000, the veteran 
requested a Travel Board Hearing.  In a letter dated in 
December 2002, the veteran was informed that his hearing was 
scheduled for January 9, 2003.  There is no record of this 
letter having been returned as undelivered.  The veteran 
failed to appear for the hearing, and his case was 
subsequently processed as if no hearing was requested.

In April 2003, during the initial review of the case and 
under regulations then in effect, see, e.g., 38 C.F.R. § 19.9 
(2002), the Board determined that additional development in 
the form of appropriate medical examinations was indicated.  
In the interim, the U.S. Court of Appeals For The Federal 
Circuit decided Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), which held that, in the absence of a waiver, the Board 
may not develop and consider evidence not first considered by 
the RO.  In compliance with DAV, the Board remanded the case 
to the RO in August 2003 for the additional development.  

Specifically, after review of the record, the Board 
essentially concluded that the claims could not be allowed on 
the record, but that additional medical evidence via 
examinations were indicated.  Such examinations were 
scheduled.  The administrative documents on file reveal that 
the examinations were cancelled when the veteran indicated he 
would not report for the examination at the medical center 
that scheduled the examination.  There is no indication from 
the veteran or his representative that there is a willingness 
to report for examination.  As such, the Board will continue 
with consideration of the appeal.


FINDINGS OF FACT

1.  The service medical records (SMRs) reflect the veteran 
sustained a shrapnel fragment wound (SFW) to his left upper 
lip.  The veteran was hospitalized, treated, and returned to 
combat approximately one month later.  The SMRs do not 
reflect further complaints, findings, or treatment for, any 
SFW residuals as concerns dental trauma.  The only noted 
residual is a scar.

2.  There is no evidence of dental symptoms which were deemed 
related to the veteran's SFW residuals in the years following 
his active service.

3.  The evidence of record does not show any dental 
symptomatology, to include loss of teeth, to have been caused 
or made worse due to the trauma incurred in active service.

4.  SMRs reflect that the veteran sustained another SFW to 
his skull in May 1944.  The wound was cleaned and dressed and 
he was returned to duty without further treatment.

5.  There are no records of any complaints, findings, or 
treatment for, and any subsequent head injury trauma.  
Residual scarring was not found.  There are no records of any 
complaints or treatment for a head injury in the years 
immediately following service.

6.  The evidence of record does not show any head injury 
symptomatology, to have been caused or made worse due to the 
trauma incurred in active service.


CONCLUSIONS OF LAW

1.  There are no clinically established dental residuals 
which were caused or aggravated by the in-service trauma.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

2.  The chronic residuals of the shrapnel wound of the head 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement in this case was 
not prejudicial to the veteran for the reasons specified 
below. 

First, the Board concludes that the RO did not commit error 
via the initial adjudication, as the VCAA notice requirement 
did not exist at that time.  Id.  Second, in a letter dated 
in November 2001 (letter), the RO informed the veteran of the 
VCAA and VA's obligations under the act.  The letter informed 
the veteran of the evidence needed to support his claims.  As 
to who would obtain what part of the evidence needed, the 
letter informed the veteran that the RO would obtain any 
private records he identified as supportive of his claim, 
provided he complete, sign, and return, the included VA Forms 
21-4142 to authorize VA to obtain the information on his 
behalf.  The letter also informed the veteran that he should 
send the needed evidence as soon as possible, which the Board 
interprets as placing the veteran on notice that he should 
send any evidence in his possession. 

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

The February 2002 supplemental statement of the case reflects 
that the veteran did not respond to the letter.  Thus, the 
Board has clear evidence as to how the veteran would respond 
to a proper notice, albeit after the initial adjudication.  
See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); 
Huston v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not 
for the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Further, the Board remanded the case to the RO for further 
development in August 2003, to include specialty medical 
examinations.  As will be discussed below, the veteran did 
not appear for the examinations.  Accordingly, in light of 
VCAA notice having been provided, and the fact that the 
veteran has demonstrated by his actions, including those 
after receipt of VCAA notice, that there is no missing 
evidence to be obtained, the Board finds no prejudice to the 
veteran.  Pelegrini v. Principi, 18 Vet. App. 112; see also 
Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

The veteran filed his claim for service connection for a head 
injury in July 2000 and filed his claim for dental residuals 
in August 2000.  A September 2000 rating decision denied the 
claims.



I.  Dental trauma.

Factual background.

The January 1943 Report of Physical Examination for Induction 
reflects that the veteran was missing tooth number 14, the 
first molar, on the lower right and tooth number 16, the 
third molar, on the lower left.

SMRs reflect that the veteran sustained his second SFW in 
Italy, in October 1944.  The field treatment card reflects a 
fragment lacerated his left upper lip.  Subsequent treatment 
records reflect that the veteran's lip wound was assessed as 
mild.  An x-rays of his lips was negative.  The final 
diagnosis was mild penetrating wound of the upper lip.

The October 1945 Report of Physical Examination for Discharge 
does not reflect the veteran as having lost additional teeth 
during his active service.  It, too, reflects the first molar 
on the lower right missing and the third molar on the lower 
left missing.

In a letter dated in July 1948, the veteran informed VA that 
he was in need of dental treatment, he had identified the 
dentist he desired to perform the treatment, and he requested 
VA funds for the treatment.  The veteran's letter did not 
identify the specific type treatment he needed.  In a letter 
dated in August 1948, the veteran was asked to complete the 
provided application so that his request could be considered 
and acted on.  There is no record of the veteran having 
returned the completed application.

The August 2000 VA scar examination report reflects that 
physical examination revealed a 3 cm laceration extending 
from the right upper lip superiorly to the nasolabial fold.  
The inferior portion is depressed with some mild deformity of 
the margin of the lip.  The incisor underlying the lip is 
missing.  The examiner recommended a dental examination.

In a letter dated in September 2000, the veteran's wife 
relates that the veteran's SFW to his lip messed up his teeth 
and gums and that he badly needs dental care.

In his December 2000 substantive appeal, the veteran relates 
that, since he was struck in the mouth by shrapnel, he 
believes his dental problems were caused by his wound.  After 
receipt of the veteran's substantive appeal, the RO informed 
the veteran that neurologic, mental, and dental, examinations 
were being arranged.

The January 2001 dental examination report reflects that the 
veteran reported his lip scar to be discomforting and 
disfiguring.  Physical examination revealed an approximately 
1.5 cm long scar, 1.5 cm to the right of the midline on the 
upper lip, with contracture present.  The examiner noted the 
scar as a significant cosmetic defect and confirmed the scar 
as disfiguring.  The examiner noted no other findings.

In a letter dated in April 2003, the veteran was informed 
that arrangements were being made for him to receive a dental 
examination, and that it was very important that he report 
for the examination.  The April 2003 letter also informed the 
veteran that, once he was notified of the time and place of 
the examination, he must correspond with the Medical Center 
in question to reschedule.  The letter also apprised the 
veteran of 38 C.F.R. § 3.655 (2003).  The case file reflects 
that the veteran refused the examination at the location 
specified.  The March 2004 SSOC reflects the veteran as 
having failed to report for the examination.  There is no 
current indication on file of a willingness to report for 
examination.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2003).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2003).  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2003).

There is no record in the case file of the veteran having 
submitted a request that his dental examination be 
rescheduled or an explanation as to why he did not report for 
the examination.  Thus, the Board will determine his appeal 
on the evidence of record.  Id.

The evidence of record does not show the veteran to have any 
dental pathology related to his SFW residuals.  The field 
treatment records of his SFW to his upper lip do not record 
any dental injury or problem, to include the loss of any 
front or other teeth.  Further, the veteran's physical 
examinations at induction and discharge show that he did not 
lose any teeth during his active service.  While the Board 
notes both the veteran's and his wife's beliefs that the 
unspecified dental problems he has experienced since his 
active service are the result of his SFW, there is no showing 
that either has any medical or dental training.  In repeated 
cases the Courts have held that laypersons are not qualified 
to render medical opinions, and such are entitled to no 
weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection for dental trauma.  38 C.F.R. § 3.303 (2003).

One final comment on this issue is in order.  The Board notes 
that a March 1954 VA dental examination report reflects that 
the veteran's first and second molars on his upper left, and 
his second bicuspid second molar in his lower right, were 
deemed as incurred in or aggravated by his active service, 
and they were treated by VA.  It is note indicated that this 
pathology was due to dental trauma.

II.  Head injury.

Factual background.

SMRs reflect that the veteran sustained his initial wound in 
Italy, in May 1944.  The field treatment card reflects he 
sustained a penetrating SFW to his skull.  The wound was 
clean and dressed, and the veteran returned to combat duty 
within an hour of the event.  There is no record of any 
subsequent complaint or pathology.  The October 1945 physical 
examination reflects the veteran's neurological diagnosis as 
normal.

A September 1999 private medical report reflects that the 
veteran was admitted and treated for a syncope episode.  The 
veteran denied any history of head trauma and reported a 
syncope episode four years' earlier, which was associated 
with cerebral atrophy.  He was treated with aspirin.  The 
report reflects a clinical impression of syncope episode for 
further management and treatment.  The report reflects that 
arrhythmias or seizure episodes or transient ischemic attacks 
were also under consideration.

Later in September 1999, the veteran presented and reported 
no new problems.  The examiner, however, recorded an 
assessment of head injury as a result of the veteran having 
fallen out of bed.  The injury is not described nor was any 
treatment prescribed.

The August 2000 VA scar examination report reflects that the 
veteran reported that the May 1944 SFW to his occiput 
rendered him unconscious for several hours.  The shrapnel did 
not penetrate his skull, and it healed on its own.  The 
examiner noted that physical examination of the occiput did 
not reveal any visible scar.

The January 2001 VA neurological examination report reflects 
that the examiner noted as "quite revealing" the fact that 
the veteran was thoroughly confused for hours after his 
syncope episode, until it cleared up the next day.  The 
veteran reported that, during the prior year, he developed 
tremor in both upper extremities, worse on the right, and 
weakness in both legs, also worse on the right.  The tremor 
has remained stable.  Physical examination revealed gross 
midline ataxia and a gross tremor in both upper extremities, 
which was more prominent on intention than position and worse 
on the right.  Deep tendon reflexes were absent in both 
Achilles.  The examiner rendered an impression of syncopal 
episodes probably due to seizures, peripheral neuropathy, 
tremor, probably essential tremor, and ataxia, probably 
cerebellar, and probably due to a brain stem stroke.  The 
examiner made no further observations as concerns etiology.

In a statement dated in April 2001, the veteran related that 
one of his care providers had found a scar on the back of his 
head which is related to his May 1944 SFW and that he was 
scheduled for an EEG examination in August.

The Board incorporates here by reference the evidence of 
record as concerns the examination for which the veteran did 
not report.  The April 2003 letter also informed the veteran 
that a neurological examination had been requested.

Analysis.

The legal standard for determining service connection is 
discussed above and is incorporated here by reference.  The 
Board also incorporates the discussion on failing to report 
for a scheduled examination.

As concerns the veteran's reported history that he was 
unconscious for several hours after sustaining the SFW to his 
head, the Board notes that the SMRs do not confirm his 
account.  The field treatment card shows the veteran as 
having been wounded at 11:30 p.m.  The Board also notes that 
perhaps, in the "fog of war" and possibly due to the 
intensity of the ongoing battle, that is when the veteran was 
discovered.  The record also reflects that he was registered 
by medical personnel at 11:45 p.m. and released to duty at 
midnight.  There is no record of any subsequent complaint or 
treatment during his active service, and his neurological 
diagnosis at discharge was normal.

There is no evidence that there are any residuals of a 
shrapnel wound to the head.  While it has been reported that 
a private provider found a scar, none was found on VA 
examination.  That was one of the matters that was to be 
considered in the examination requested by remand.  As the 
appellant indicated an unwillingness to report, the decision 
is made based on the evidence of record.  Based on the 
clinical evidence on file, there is no confirmation of 
residual scarring, thus there are no residuals to service 
connect.

The January 2001 neurological examination report reflects 
that the examiner did not connect any of the veteran's 
pathology to his SFW but noted other probable causes 
unrelated to service.  The veteran is entitled to the benefit 
of the doubt where the evidence in favor of service 
connection and against service connection is roughly in 
balance.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  However, where the evidence preponderates against a 
finding of service connection, the benefit of the doubt rule 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. at 56.  
The Board finds that the evidence preponderates against a 
finding of service connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for a dental injury 
residuals due to trauma is denied.

Entitlement to service connection for the residuals of a 
shrapnel wound of the head is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



